               Case 1:18-cv-04921-PGG-KHP Document 172
                                                   171 Filed 11/10/20
                                                             11/09/20 Page 1 of 2


                                                                                                                       Peter T. Shapiro
                                                                                                             77 Water Street, Suite 2100
                                                                                                             New York, New York 10005
                                                                                                       Peter.Shapiro@lewisbrisbois.com
                                                                                                                   Direct: 212.232.1322


                                                                              11/10/2020


       November 9, 2020                                                                                             File No. 50027.4778

                                                                                                      The Court thanks the parties for
                                                                                                      this update. The parties shall file
       VIA ECF                                                                                        another joint status letter by no
       Honorable Katharine H. Parker                                                                  later than December 9, 2020 to
       United States District Court                                                                   update the Court on the progress
       Daniel Patrick Moynihan                                                                        of discovery and any issues that
                                                                                                      the parties are unable to resolve
       United States Courthouse
                                                                                                      through the meet and confer
       500 Pearl Street                                                                               process.
       New York, NY 10007-1312


                Re:       Sparrow Fund Management LP v. MiMedx Group, Inc.
                                                                                                                             Date: 11/10/2020
                          Docket No. 1:18-cv-04921-PGG-KHP

       Dear Judge Parker:

              We represent Defendant in the above-referenced matter. We submit this letter
       jointly with Plaintiff’s counsel, Adam S. Heder, Esq., pursuant to Your Honor’s
       Order dated October 8, 2020, directing the parties to provide a status update by
       November 9, 2020.

              Both parties have made document productions. Defendant anticipates making a
       third round of document production by the end of this week. The parties have
       identified a number of discovery disputes about which they continue to correspond
       and meet and confer, but the issues are not yet ripe for court intervention. Instead, the
       parties wish to continue to work amicably together to resolve their disputes and any
       disputes that may subsequently arise, but will notify the Court should they reach an
       impasse.




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA

MARYLAND    • MASSACHUSETTS   •   MINNESOTA   •   MISSOURI   •   NEVADA   •   NEW JERSEY     •   NEW MEXICO   •   NEW YORK   •   NORTH CAROLINA

OHIO   • OREGON   • PENNSYLVANIA    • RHODE ISLAND    • TEXAS     • UTAH      • VIRGINIA   • WASHINGTON   • WASHINGTON D.C. • WEST VIRGINIA
       4811-7521-9921.1
        Case 1:18-cv-04921-PGG-KHP Document 172
                                            171 Filed 11/10/20
                                                      11/09/20 Page 2 of 2


Honorable Katharine H. Parker
November 9, 2020
Page 2


         We thank the Court for its attention to this matter.


                                                  Respectfully,

                                                  Peter T. Shapiro
                                                  Peter T. Shapiro of
                                                  LEWIS BRISBOIS BISGAARD &
                                                  SMITH LLP

cc: Counsel of Record (via ECF)




                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                        www.lewisbrisbois.com


4811-7521-9921.1
